June 20, 2011 VIA EDGAR and Facsimile Peggy Kim, Esq. Special Counsel Office of Mergers and Acquisitions U.S. Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549-3628 Re: Beckman Coulter, Inc. Amendment No. 7 to Schedule TO-T filed on June 16, 2011 Filed by Djanet Acquisition Corp. and Danaher Corporation File No. 5-40103 Dear Ms. Kim: On behalf of Danaher Corporation and Djanet Acquisition Corp. (collectively  Danaher ), we submit the following responses to the comments of the Staff of the Division of Corporation Finance (the  Staff ) set forth in your letter dated June 17, 2011 (the  Comment Letter ) regarding Danahers Tender Offer Statement on Schedule TO originally filed on February 15, 2011 (as amended, the  Schedule TO ). Danaher has also filed Amendment No. 8 to the Schedule TO ( Amendment No. 8 ), portions of which are referenced in our response below. For your convenience, we have included your comments below in bold with Danahers corresponding responses following each bold comment. Capitalized terms used but not separately defined herein have the meanings given to such terms in the Schedule TO. Schedule TO Source and Amount of Funds 1. We note that the offer is unfinanced since the sales of the common stock, unsecured notes and commercial paper have not closed. Generally, when an offer is not financed, or when an Offerors ability to obtain financing is uncertain, a material change will occur in the information previously disclosed when the offer becomes fully financed. Under Rule 14d-3(b)(1), an Offeror is required to promptly file an amendment to its Schedule TO disclosing this material change. Please confirm that the Offeror will disseminate the disclosure of this change in a manner reasonably calculated to inform security holders as required by Rule 14d- 4(d). In addition, please confirm that five business days will remain in the offer following disclosure of the change or that the offer will be extended so that at least five business days remain in the offer. Refer to Exchange Act Release Nos. 23421 (July 11, 1986 at footnote 70) and 24296 (April 3, 1987). Peggy Kim, Esq. U.S. Securities and Exchange Commission June 20, 2011 Page 2 Response: We thank the Staff for their comments and have filed Amendment No. 8 this morning.
